JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00909-CV

                            PATRICIA ANN POTTS, Appellant

                                             V.

                               SHARON BURGER, Appellee

            Appeal from the County Civil Court at Law No. 2 of Harris County.
                                 (Tr. Ct. No. 1048272).

         Appellant, Patricia Ann Potts, has been found to be a vexatious litigant and has
failed to provide proof that she obtained an order from the local administrative judge
permitting the filing of this appeal. After being notified that this appeal was subject to
dismissal for want of jurisdiction for failure to obtain the required order, appellant did not
adequately respond. It is therefore CONSIDERED, ADJUDGED, and ORDERED that,
the appeal be dismissed.

         The Court orders that this decision be certified below for observance.

Judgment rendered January 15, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Massengale, and
Lloyd.